     EXHIBIT 9 –
  May 26, 2021 Email
Correspondence with Dr.
         Fryer
From:                    Gibbens, Robert - APHIS
To:                      Hollingsworth, Mary (ENRD); Toomey, Ciarra - OGC, Washington, DC; Cunningham, Debbie J - APHIS;
                         Digesualdo, Cynthia L - APHIS; Shaver, Margaret A - APHIS; Gage, Laurie J - APHIS
Subject:                 FW: [External Email]Medical Statements
Date:                    Wednesday, May 26, 2021 12:02:53 PM


fyi


From: Alyson Fryer <alysonfryer@gmail.com>
Sent: Wednesday, May 26, 2021 9:55 AM
To: Gibbens, Robert - APHIS <robert.m.gibbens@usda.gov>
Subject: Re: [External Email]Medical Statements

I no longer work for them and so have stopped all communication with the Lowes. Last time I saw
red fox it was straining but did pass stool. Appeared to look like it lost weight but was still eating and
moving around. Other than that I have no new information. Lauren never answered me on if she
wanted to euthanize. I asked about euthanization so we would know the legality of it should they
choose to do it. They would know more on how it’s doing currently.

Sent from my iPhone



        On May 25, 2021, at 3:26 PM, Gibbens, Robert - APHIS <robert.m.gibbens@usda.gov>
        wrote:

        ﻿
        Hi Dr. Fryer. Just checking in to see if there is any new information on the red fox, and
        whether it improved, or needed to be euthanized.

        Thanks.

        Robert M. Gibbens, DVM
        Director, Animal Welfare Operations
        USDA, APHIS, Animal Care
        2150 Centre Avenue, Bldg. B
        Ft. Collins, CO 80526
        Phone: 970-494-7478
        Cell: 240-461-9065
        Fax: 970-472-9558
            <image002.png>
            Join the Animal Care Stakeholder Registry and receive emails on topics of interest




            From: Neel Veterinary <info@neel.vet>
Sent: Wednesday, May 5, 2021 5:22 PM
To: Gibbens, Robert - APHIS <robert.m.gibbens@usda.gov>
Subject: [External Email]Medical Statements

[External Email]
If this message comes from an unexpected sender or references a vague/unexpected topic;
Use caution before clicking links or opening attachments.
Please send any concerns or suspicious messages to: Spam.Abuse@usda.gov
Please find medical notes attached for Georgie & Red Fox Lowe as performed by Alyson
Fryer, DVM.

Neel Veterinary Hospital
2700 N. Macarthur Blvd
Oklahoma City, OK 73127
405.947.8387




This electronic message contains information generated by the USDA solely for the
intended recipients. Any unauthorized interception of this message or the use or
disclosure of the information it contains may violate the law and subject the violator to
civil or criminal penalties. If you believe you have received this message in error, please
notify the sender and delete the email immediately.
<Red Fox Lowe.pdf>
